United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Columbus, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-810
Issued: October 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 4, 2011 appellant filed a timely appeal from an August 10, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) finding that he did not
sustain a recurrence of disability.1 Pursuant to the Federal Employees’ Compensation Act
(FECA)2 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.3
1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). As OWCP’s decision
was issued on August 10, 2010, the 180-day computation begins August 11, 2010. Since using February 11, 2011,
the date the appeal was received by the Clerk of the Board, would result in the loss of appeal rights, the date of the
postmark is considered the date of filing. The date of the U.S. Postal Service postmark is February 4, 2011, which
renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2
3

5 U.S.C. § 8101 et seq.

The record also contains a January 25, 2011 decision of OWCP granting appellant a schedule award. Appellant
has not appealed the January 25, 2001 decision in the current appeal and thus it is not before the Board. See 20
C.F.R. § 501.3.

ISSUE
The issue is whether appellant sustained a recurrence of disability on January 30, 2010
causally related to his April 15, 2008 employment injury.
FACTUAL HISTORY
On April 15, 2008 appellant, then a 54-year-old mail handler, filed a claim alleging that
he felt a sharp pain in his right hip on that date after pushing a cart of flat mail. OWCP accepted
the claim for a right hip sprain, a sprain of the lumbosacral joint and a right hip labral tear. On
November 6, 2008 appellant underwent an arthroscopic osteochondroplasty decompression of
the femoral acetabular impingement, a synovectomy, a labral debridement and chondral
chondroplasty and a loose body removal of the right hip. On February 28, 2009 he returned to
full-time limited-duty employment.
In form reports dated January 20, 2010, Dr. Keith R. Berend, an attending Board-certified
orthopedic surgeon, diagnosed a right hip and thigh sprain/strain and found that appellant could
work six hours per day with restrictions.4 He checked “yes” the diagnosed condition was caused
or aggravated by employment.
On February 16, 2010 appellant filed a claim for compensation for two hours per day of
lost time from work beginning January 30, 2010. By letter dated February 22, 2010, OWCP
noted that Dr. Berend had not explained his finding that appellant could only work six hours per
day. It requested that appellant submit additional factual and medical information, including a
comprehensive medical report addressing how his condition was related to his employment
injury and any periods of disability.
On February 19, 2010 Dr. Jason M. Hurst, a Board-certified orthopedic surgeon,
evaluated appellant for complaints of pain in the right hip and posterior thigh. He diagnosed a
right hip sprain/strain, osteoarthritis of the right hip, lumbar sprain/strain and lumbar
radiculopathy. In an accompanying duty status report, Dr. Hurst asserted that appellant could
work six hours per day with restrictions. In a form report dated February 23, 2010, he listed
findings of moderate joint space narrowing of the right hip and spinal radiculopathy. Dr. Hurst
diagnosed a sprain of the right hip and lumbar spine and checked “yes” that the condition was
caused or aggravated by employment. He found that appellant should continue working six
hours per day.
By letter dated March 4, 2010, appellant related that he sustained increased low back and
right lower extremity pain after working three hours. In January 2010, he experienced right leg
weakness and problems walking. Appellant maintained that Dr. Berend placed him on a six-hour
work status, which helped his back pain but not his right lower extremity weakness.
By decision dated April 1, 2010, OWCP found that appellant had not established an
employment-related recurrence of disability beginning January 30, 2010. It determined that he

4

In a narrative report of the same date, a physician’s assistant diagnosed a right hip and thigh sprain and indicated
that he could “continue present activity.”

2

had not submitted any rationalized medical evidence explaining why he was unable to perform
his full-time limited-duty employment.
On April 22, 2010 appellant requested a review of the written record.5 He submitted a
report dated May 5, 2010 from Dr. Larry T. Todd, Jr., an osteopath who is Board-certified with
the American Osteopathic Association in orthopedic surgery, who reviewed appellant’s history
of an injury on April 15, 2008 after pushing heavy containers at work. Dr. Todd diagnosed
congenital stenosis at L3 to L5, a disc bulge with lateral recess narrowing and a lumbar sprain.
He related that he could not provide a neurological explanation for appellant’s complaint that his
legs gave out when he pushed objects. Dr. Todd recommended an evaluation by a neurologist.
He opined that appellant’s pain “could be facet mediated. It could be muscular mediated. It
could be sacroiliac joint mediated or it could be disc mediated.” Dr. Todd stated:
“I feel there are a lot of unanswered questions here and I am not exactly sure
where all of his symptoms are coming from. Ultimately, we will hopefully help
him with his pain. [Appellant] states at times he has to use a cane and feels like
he is disabled and not able to do his job. He states he did not have any problems
until he had this recent work-related accident. I instructed [appellant] that
obviously there are some preexisting conditions in his spine such as his disc
degeneration and his congenital stenosis. Ultimately, [appellant] may have just
had a significant exacerbation of his preexisting condition.”
On May 14, 2010 Dr. Michael J. Simek, a Board-certified physiatrist, evaluated appellant
for low back pain with radiculopathy into the right leg. He discussed his history of “chronic low
back pain and right hip pain since 2008 when he injured himself at work pushing heavy
containers.” Dr. Simek diagnosed lumbosacral sprain/strain with persistent mechanical low back
pain, symptoms of right lumbar radiculopathy and mild degenerative disc disease at L2 through
L5 without significant neurocompressive lesions. He recommended physical therapy.
On August 4, 2010 Dr. Todd diagnosed congenital stenosis, lumbar sprain and disc
bulges with lateral recess narrowing mainly at L3-L5. He stated, “At this time, [appellant] still
describes the incident where this all started about two years ago. Dr. Todd states [appellant]
used a cane and his symptoms got better, but now over the last several months here, it is to the
point where the cane is not helping him.” He recommended a neurological consultation.
Dr. Todd asserted :
“[Appellant] did go over again that he loves his job. He states that it keeps him
active, keeps his weight under control, and he loves getting out of the house.
[Appellant] does describe that he sits down and does a lot of sorting of mail. He
states that he feels there is a lot of weight that goes along with sliding of weight
and sorting of weight of the mail. [Appellant] states he may be doing more than
what he feels his body can tolerate. He states he will discuss that at his work, and
he will adjust that accordingly.”

5

A magnetic resonance imaging (MRI) scan study dated April 19, 2010 revealed a developmentally narrowed
central canal and neural foramen at all levels but L5-S1 and disc bulges and spondylotic changes at L2-L5.

3

By decision dated August 10, 2010, the hearing representative affirmed the April 1, 2010
decision.
On appeal appellant argued that the April 15, 2008 work injury caused back problems
and that he experienced severe pain after more than six hours of work. He maintains that he is
no longer able to work full time or his regular employment and that his work injury necessitated
the use of a cane. Appellant noted that in January 2010 Dr. Berend found that he could only
work six hours per day.
LEGAL PRECEDENT
Where an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.6
OWCP regulations provide that a recurrence of disability means an inability to work after
an employee has returned to work, caused by a spontaneous change in a medical condition which
had resulted from a previous injury or illness without an intervening injury or new exposure to
the work environment that caused the illness.7 This term also means an inability to work that
takes place when a light-duty assignment made specifically to accommodate an employee’s
physical limitations due to his or her work-related injury or illness is withdrawn, (except when
such withdrawal occurs for reasons of misconduct, nonperformance of job duties or a reductionin-force) or when the physical requirements of such an assignment are altered so that they exceed
his or her established physical limitations.8
ANALYSIS
OWCP accepted that appellant sustained right hip sprain, a sprain of the lumbosacral
joint and a right hip labral tear due to an April 15, 2008 employment injury. On November 6,
2008 appellant underwent surgery on his right hip. He returned to full-time limited-duty
employment on February 28, 2009. Appellant reduced his work hours to six hours a day and
filed a claim for compensation for the remaining two hours per day beginning January 30, 2010.
Appellant has not alleged a change in the nature and extent of his light-duty job
requirements. Instead, he attributed his recurrence of disability to a change in the nature and

6

Richard A. Neidert, 57 ECAB 474 (2006); Jackie D. West, 54 ECAB 158 (2002); Terry R. Hedman, 38 ECAB
222 (1986).
7

20 C.F.R. § 10.5(x).

8

Id.

4

extent of his employment-related conditions. Appellant must provide probative medical opinion
to establish that he was disabled due to a worsening of his accepted work-related conditions.9
In form reports dated January 20, 2010, Dr. Berend diagnosed a right hip and thigh
sprain/strain and found that appellant could work six hours per day with restrictions.10 He
checked “yes” that the condition was caused or aggravated by employment. Dr. Berend,
however, did not provide any rationale for his causation finding or his opinion that appellant
could not work full time. The Board has held that when a physician’s opinion on causal
relationship consists only of checking “yes” to a form question, without explanation or rationale,
that opinion has little probative value and is insufficient to establish a claim.11
On February 19, 2010 Dr. Hurst discussed appellant’s right hip and thigh pain and
diagnosed a right hip sprain/strain, osteoarthritis of the right hip, lumbar sprain/strain and lumbar
radiculopathy. In a form report of the same date, he opined that he could work six hours per day
with restrictions. Dr. Hurst did not, however, address the cause of appellant’s increased
disability or relate it to his accepted work injury; thus his report is of little probative value.12
In a form report dated February 23, 2010, Dr. Hurst diagnosed a sprain of the right hip
and lumbar spine and checked “yes” that the condition was caused or aggravated by
employment. He recommended a six-hour workday. Dr. Hurst, however, provided no rationale
for his opinion that appellant could no longer perform his full-time modified work. A medical
report is of limited probative value on a given medical question if unsupported by medical
rationale.13
On May 5, 2010 Dr. Todd discussed appellant’s April 15, 2008 employment injury and
diagnosed congenital stenosis at L3 to L5, a disc bulge with lateral recess narrowing and a
lumbar sprain. He recommended a neurological evaluation as he could not explain why
appellant’s legs gave out after pushing objects. Dr. Todd found that his pain could be the result
of a facet, muscle, disc or sacroiliac joint condition. He noted that appellant related that he had
no problems prior to his work injury and that he “feels like he is disabled and not able to do his
job. Dr. Todd informed him that he had preexisting disc degeneration and congenital stenosis
that may have been exacerbated. He did not, however, provide an independent finding that
appellant was disabled but instead merely described his belief that he was unable to perform his
employment duties. A physician’s report is of little probative value when it is based on a

9

See Jackie D. West, supra note 6.

10

A physician’s assistant provided a narrative report on January 20, 2010. The reports of a physician’s assistant,
however, are entitled to no weight as a physician’s assistant is not a “physician” as defined by section 8101(2) of
FECA. See 5 U.S.C. § 8101(2); Allen C. Hundley, 53 ECAB 551 (2002).
11

Deborah L. Beatty, 54 ECAB 340 (2003).

12

See A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of little probative value on the issue of causal
relationship); Carol A. Lyles, 57 ECAB 265 (2005) (whether a particular injury caused an employee disability from
employment is a medical issue which must be resolved by competent medical evidence).
13

T.F., 58 ECAB 128 (2006); Jacquelyn L. Oliver, 48 ECAB 232 (1996).

5

claimant’s belief rather than a doctor’s independent judgment.14 Further, Dr. Todd did not
attribute any current condition to the accepted employment injury and thus his opinion is
insufficient to meet appellant’s burden of proof.
On August 4, 2010 Dr. Todd diagnosed congenital stenosis, lumbar sprain and disc
bulges with lateral recess narrowing mainly at L3-L5. He noted that appellant related his
symptoms to the work incident two years prior. Dr. Todd discussed his belief that he might be
doing more than he should at work and that he “will discuss that at his work, and he will adjust
that accordingly.” He did not provide a fully-rationalized opinion regarding whether appellant
was able to perform the duties of his full-time modified employment. As discussed, a
physician’s report is of little probative value when it is based on a claimant’s belief rather than
the doctor’s independent judgment.15 The issue of whether a claimant’s disability is related to an
accepted condition is a medical question which must be established by a physician who, on the
basis of a complete and accurate factual and medical history, concludes that the disability is
causally related to employment factors and supports that conclusion with sound medical
reasoning.16
On May 14, 2010 Dr. Simek noted that appellant experienced chronic right hip and back
pain after he injured himself in 2008 pushing heavy containers at work. He diagnosed
lumbosacral sprain/strain with persistent mechanical low back pain, symptoms of right lumbar
radiculopathy and mild degenerative disc disease at L2 through L5 without significant
neurocompressive lesions.” Dr. Simek did not address the pertinent issue of whether appellant
was partially disabled from his modified position beginning January 30, 2010; consequently, his
report is of little probative value.
On appeal appellant argues that he experienced back pain after working more than six
hours as a result of his April 15, 2008 employment injury. He asserts that Dr. Berend found that
he could work only six hours per day. An award of compensation, however, may not be based
on surmise, conjecture, speculation, or upon appellant’s own belief that there is a causal
relationship between his claimed condition and his employment.17 Appellant must submit a
physician’s report in which the physician reviews those factors of employment identified by him
as causing his condition and, taking these factors into consideration as well as findings upon
examination and the medical history, explain how employment factors caused or aggravated any
diagnosed condition and present medical rationale in support of his or her opinion.18 He failed to
submit such evidence and therefore failed to discharge his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
14

Earl David Seal, 49 ECAB 152 (1997).

15

Id.

16

See Sandra D. Pruitt, 57 ECAB 126 (2005).

17

D.E., 58 ECAB 448 (2007); George H. Clark, 56 ECAB 162 (2004); Patricia J. Glenn, 53 ECAB 159 (2001).

18

D.D., 57 ECAB 734 (2006); Robert Broome, 55 ECAB 339 (2004).

6

CONCLUSION
The Board finds that appellant has not established that he sustained a recurrence of
disability on January 30, 2010 causally related to his April 15, 2008 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the August 10, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

